DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 19 January 2020. Claims 1-15 are currently pending.
Drawings
	The drawings received on 19 January 2020 are accepted by the examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities:
Throughout the specification (i.e. 11 instances), it appears that the term “personal” should be replaced with “personnel” (i.e. pages 1, 2, 4, 6, 7, 8, and 9).
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:

In line 5, it appears that the phrase “At least one” should read “at least one.”
In line 10, it appears that the term “dispiaceable” should read “displaceable.”
Claim 3 is objected to because of the following informality:
In line 6, it appears that the phrase “the snap-fit means” should read “the snap-fit mechanism” for consistency.
Claim 5 is objected to because of the following informality:
In line 6, it appears that the phrase “outwards the recess” should read “outwards of the recess.”
Claim 6 is objected to because of the following informality:
In line 2, it appears that the phrase “that is reaches” should read “that reaches.”
Claim 7 is objected to because of the following informality:
In line 4, it appears that the phrase “snapping snap-fit mechanism” should read “snap-fit mechanism.”
Claim 10 is objected to because of the following informality:
In line 7, it appears that the phrase “an proximal end” should read “a proximal end.”
Claim 13 is objected to because of the following informality:
In line 6, it appears that the phrase “the upper teeth” should read “upper teeth.”
Claim 14 is objected to because of the following informalities:
In line 4, it appears that the phrase “wherein blade structure” should read “wherein the blade structure.”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the phrase "particularly" (i.e. 1 instance) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: For examination purposes, claim 1 will be treated as requiring the limitation(s) following the phrase “particularly”.
Regarding claim 2, the phrase "particularly" (i.e. 2 instances) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: For examination purposes, claim 2 will be treated as requiring the limitation(s) following the phrase “particularly”.
Regarding claim 3, the phrase "particularly" (i.e. 1 instance) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: For examination purposes, claim 3 will be treated as requiring the limitation(s) following the phrase “particularly”.
Regarding claim 5, the phrase "particularly" (i.e. 1 instance) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: For examination purposes, claim 5 will be treated as requiring the limitation(s) following the phrase “particularly”.
Claim 5 recites the limitation "the snap-fit means" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Note: It appears that amending line 1 of claim 5 to read “device according to claim 4” would overcome this rejection. For examination purposed, claim 5 will be treated as reading as such.
Regarding claim 7, the phrase "particularly" (i.e. 2 instances) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: For examination purposes, claim 7 will be treated as requiring the limitation(s) following the phrase “particularly”.
Claim 7 recites the limitation "the signal sound" in line 4, and "the snap-fit mechanism" in line 4. There is insufficient antecedent basis for these limitations in the claim.
Note: It appears that amending line 1 of claim 5 to read “device according to claim 4” would overcome this rejection. For examination purposed, claim 5 will be treated as reading as such.

Note: For examination purposes, claim 8 will be treated as requiring the limitation(s) following the phrase “particularly”.
Claim 8 recites the limitation "the recess" in line 2, “the bottom portion” in line 5, “the anchor portion” in lines 5-6, and “the resonance cavity” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Note: It appears that amending line 1 of claim 8 to read “device according to claim 7” would overcome this rejection. For examination purposed, claim 8 will be treated as reading as such.
Claim 8 recites the limitation "the signal sound" in line 4, and "the snap-fit mechanism" in line 4. There is insufficient antecedent basis for these limitations in the claim.
Note: It appears that amending line 1 of claim 5 to read “device according to claim 4” would overcome this rejection. For examination purposed, claim 5 will be treated as reading as such.
Regarding claim 9, the phrase "particularly" (i.e. 2 instances) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Regarding claim 10, the phrase "particularly" (i.e. 2 instances) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).

Note: It appears that amending line 1 of claim 9 to read “device according to claim 6” would overcome this rejection. For examination purposed, claim 9 will be treated as reading as such.
Regarding claim 12, the phrase "particularly" (i.e. 1 instance) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: For examination purposes, claim 12 will be treated as requiring the limitation(s) following the phrase “particularly”.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: For examination purposes, claim 12 will be treated as requiring the limitation(s) following the phrase “such as”.
Regarding claim 14, the phrase "particularly" (i.e. 1 instance) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: For examination purposes, claim 14 will be treated as requiring the limitation(s) following the phrase “particularly”.
	Regarding claim 15, lines 2-3 require that the medical device be a laryngoscope comprising a blade assembly. In line 2, claim 13 requires that the medical device be a blade assembly for a laryngoscope. Claim 15 is ultimately dependent upon claim 13. It 
Note: It would appear that amending lines 1-3 or claim 15 to read “Medical device according to claim 1, wherein the medical device (1) is a laryngoscope (10) comprising a blade assembly (8)” would overcome this rejection. For examination purposed, claim 15 will be treated as reading as such.

    PNG
    media_image1.png
    635
    631
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ping et al. (CN 2569740), using a machine translation from the EPO website.
	Ping et al. disclose (as to claim 1) a medical device (see Figures 2 and 7) for oral procedures, for use in oral intubation and fixation procedures, comprising at least one protective device (i.e. device defined by 1, 4, 5, 6, and 7) for teeth, the protective device comprising the components a rigid support component (1), and a push button (i.e. button defined by 4 and 5), arranged at the support component, wherein the push button comprises a rigid surface (i.e. surface defined by 5) that is facing towards the teeth (facing as best seen in Figure 6A), when the medical device is applied orally, characterized in that the support component is configured such that the push button is displaceable relative to the support component between a first position (i.e. position as best seen in Figure 6A) and a second position (i.e. position as best seen in Figure 6B), wherein (as to claim 13) the medical device is a blade assembly (see Figure 2) for a laryngoscope (see Figure 7), the blade assembly comprising an elongated blade structure (3) for oral intubation procedures, wherein the at least one protective device is arranged such at the blade structure that when the blade assembly is orally inserted in a patient, the protective devices faces the upper teeth with its at least one push button (see Figures 6 and 7), and wherein (as to claim 15) the medical device is a .
Allowable Subject Matter
Claims 2-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gobels (U.S. Patent 3,826,248) discloses a laryngoscope with a blade assembly and a protective device.
Dragisic et al. (U.S. Patent 5,776,053) disclose a laryngoscope with a blade assembly and a protective device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775